NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



KATHRYN W. MILLIKEN and ROBERT     )
B. MILLIKEN,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-2079
                                   )
DITECH FINANCIAL LLC f/k/a GREEN   )
TREE SERVICING LLC AS              )
SUCCESSOR BY MERGER,               )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 13, 2018.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Mark P. Stopa of Stopa Law Firm, Tampa,
for Appellants.

Loretta Comiskey O'Keeffe and Victor H.
Veschio of Gibbons/Neuman, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT and VILLANTI, JJ., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.